FILED
                             NOT FOR PUBLICATION                            JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



J. JESUS MELGOZA-SANCHEZ, a.k.a.                 No. 10-72160
Jesus Melgoza,
                                                 Agency No. A035-896-189
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       J. Jesus Melgoza-Sanchez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the order of removal against Melgoza-

Sanchez because his December 23, 2005, conviction under California Health and

Safety Code § 11377(a) renders him removable under 8 U.S.C. § 1227(a)(2)(B)(i).

See 8 U.S.C. § 1252(a)(2)(C); Pagayon v. Holder, 675 F.3d 1182, 1189-90 (9th

Cir. 2011) (petitioner’s “pleading stage” admission that his conviction involved

methamphetamine is sufficient to establish his removability).

      We lack jurisdiction to consider Melgoza-Sanchez’s challenge to the denial

of his application for cancellation of removal in the exercise of discretion. See

Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam). Melgoza-

Sanchez’s contention that the agency abused its discretion in weighing his equities

is not a colorable constitutional claim or question of law sufficient to restore the

court’s jurisdiction. See Bazua-Cota v. Gonzales, 466 F.3d 747, 749 (9th Cir.

2006) (per curiam) (contention that agency “fail[ed] to properly weigh the

equities” is merely “an abuse of discretion challenge re-characterized as an alleged

due process violation”). His contention that the government failed to prove he was

ineligible for cancellation of removal is not colorable because he had the burden of

proof to establish his eligibility for relief. See 8 U.S.C. § 1229a(c)(4)(A).

      We lack jurisdiction to consider Melgoza-Sanchez’s remaining contentions

because he did not exhaust them before the agency. See Barron v. Ashcroft, 358


                                           2                                     10-72160
F.3d 674, 678 (9th Cir. 2004).

      Melgoza-Sanchez’s motion for appointment of pro bono counsel is denied.

      PETITION FOR REVIEW DISMISSED.




                                       3                                 10-72160